Third District Court of Appeal
                               State of Florida

                        Opinion filed September 05, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-2251
                        Lower Tribunal No. 08-21901 B
                             ________________


                              Manuel A. Junes,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

      Manuel A. Junes, in proper person.

      Pamela Jo Bondi, Attorney General, and Christina L. Dominguez, Assistant
Attorney General, for appellee.


Before ROTHENBERG, C.J., and SALTER and LOGUE, JJ.

      ROTHENBERG, C.J.
      Manuel A. Junes (“the defendant”) appeals the trial court’s order treating his

motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal

Procedure 3.800(a) as a motion for postconviction relief pursuant to Florida Rule

of Criminal Procedure 3.850 and denying the motion as untimely filed. Because

we conclude that the defendant’s motion was properly filed under rule 3.800(a), it

was not time-barred. We, therefore, reverse the order on appeal for consideration

on the merits under rule 3.800(a).1

      Reversed and remanded.




1 Although we ordered and received a response by the State addressing the merits
of the defendant’s claims, we are without jurisdiction to address the merits in the
first instance. We, therefore, remand the motion for proper consideration by the
trial court. The State is free to re-submit its response on the merits to the trial
court.

                                         2